310 S.W.3d 753 (2010)
Pelayo ERRASTI, Movant/Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92519.
Missouri Court of Appeals, Eastern District, Division Four.
May 18, 2010.
Alexandra Johnson, Office of the Missouri Public Defender, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Dora A. Fichter, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before: KURT S. ODENWALD, P.J., GEORGE W. DRAPER, III, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Movant, Pelayo Errasti, appeals from the judgment denying his Rule 24.035 motion without an evidentiary hearing. An extended opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 84.16(b).